Citation Nr: 1620433	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder prior to August 26, 2013.  

2.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder following August 26, 2013.  

3.  Entitlement to service connection for a lower back disorder.  

4.  Entitlement to service connection for a right wrist disorder.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1998 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

During the pendency of the appeal, the RO issued a February 2014 Supplemental Statement of the Case (SSOC) increasing the initial evaluation for posttraumatic stress disorder (PTSD) from 50 percent to 70 percent effective August 26, 2013.  As such, the Veteran's PTSD is currently assigned a 50 percent evaluation as of September 13, 2011, and a 70 percent evaluation from August 26, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file only contains records that are either duplicative of those in VBMS or irrelevant to the issue on appeal.  

The issues of entitlement to service connection for a lower back disorder, right wrist disorder, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 26, 2013, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  His disability was not productive of occupational and social impairment with deficiencies in most areas.  

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2013, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  Following August 26, 2013, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and the VA examination reports are in the electronic claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any outstanding psychiatric treatment records that are relevant to the claim.  Specifically, the Veteran denied any mental health treatment at both the November 2011 and August 2013 VA examinations.  While the Board is remanding the Veteran's other claims, in part, for obtaining outstanding treatment records based on his May 2013 Decision Review Officer's (DRO) Hearing testimony, he again denied any mental health treatment at that hearing.  

The Veteran was also afforded VA examinations in November 2011 and August 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history.  Each examiner performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

Additionally, the Board finds that the evidence of record does not suggest that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  Indeed, the Veteran has filed no statements and has not reported any treatment for his PTSD since the August 2013 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 50 percent disability evaluation prior to August 26, 2013, and a 70 percent evaluation following August 26, 2013 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013). "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board on August 12, 2014, and, therefore, the claim is governed by DSM-5.  

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015).

The evidence for consideration in this case includes the November 2011 and August 2013 VA examination reports as well as the Veteran's lay statements.  

At the November 2011 VA examination, the Veteran recounted his employment since his separation from service, including a job for the three years prior to that examination as a construction supervisor.  It was noted that his relationship with his supervisor was "fair" and his relationship with his co-workers was "ok."  While performing his job, the Veteran had not lost any time from work.  The Veteran also described a strained relationship with his wife, but a good relationship with his parents, sibling, and children.  He also reported being asocial, uninterested, and irritable, but denied any treatment, hospitalization, or time lost from work.  As to his symptoms, he related sleep problems, exhaustion, irritability, marital stress, increasing problems at work.  The Veteran described his in-service stressor and the examiner diagnosed PTSD based on this stressor, finding recurrent distressing recollections, recurrent dreams, avoidance, difficulty falling or staying asleep, irritability, difficulty concentrating, and impairment in social and occupational functioning.  The examiner objectively noted symptoms of a depressed mood, anxiety, chronic sleep impairment, flattened affect, and difficulty establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 55, and recommended follow up treatment with psychotherapy and medication.  

However, the record does not reflect that the Veteran sought follow up treatment, as he denied any current treatment at the August 2013 VA examination.  At that examination, he again described his in-service stressor, and the examiner concurred with the November 2011 examiner's diagnosis of PTSD based on recurrent distressing recollections, recurrent dreams, avoidance, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and impairment in social and occupational functioning.  The examiner objectively noted symptoms of anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased initial rating for PTSD.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating prior to August 26, 2013, and a 70 percent rating following August 26, 2013.  In particular, the foregoing evidence demonstrates occupational and social impairment with reduced reliability and productivity prior to August 26, 2013, and social and occupational impairment with deficiencies in most areas following August 26, 2013.  

At the November 2011 VA examination, the examiner found occupational and social impairment with reduced reliability and productivity, as is consistent with a 50 percent evaluation.  He further noted several symptoms representing a 50 percent evaluation, including a flattened affect and difficulty in establishing and maintaining effective work and social relationships.  

However, the November 2011 examiner did not find occupational and social impairment with deficiencies in most areas.  Again, the Veteran reported a strained relationship with his wife, but was still married, and contrasted this to better relationships with his other family members.  The Veteran also described increasing problems with work, but had held the same job for the three years prior to that November 2011 examination.  The examiner specifically noted the absence of panic attacks, his judgement to be intact rather than impaired, his behavior to be appropriate rather than obsessional, his speech to be normal rather than illogical or irrelevant, and normal orientation rather than spatial disorientation.  

At the August 2013 VA examination, the Veteran's symptoms had markedly progressed.  That examiner concurred with the November 2011 examiner's conclusion that the Veteran has occupational and social impairment with reduced reliability and productivity, but also described new symptoms such as panic attacks and disturbances of motivation and mood.  While these symptoms still only support a 50 percent evaluation, the examiner also noted difficulty in adapting to stressful circumstances including work or a work like setting, and impaired impulse control such as unprovoked irritability with periods of violence.  

There is a clear shift in the Veteran's PTSD upon comparison of the November 2011 and August 2013 VA examination reports.  Without other treatment records or lay statements, these are the only sources of information regarding the Veteran's PTSD.  Unfortunately, his lay statements, including his January 2013 notice of disagreement and March 2013 substantive appeal have been more general in seeking a higher evaluation without listing specific symptoms that would warrant a higher rating.  The Veteran's May 2013 DRO testimony reiterated his problems with sleep impairment, irritability, and difficulties at work as discussed at the VA examinations.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The record does not demonstrate that the Veteran's overall disability picture more nearly approximates a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  See Mauerhan, supra, Vazquez-Claudio, supra.  

The preponderance of the evidence reflects that the Veteran has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting others; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  Each VA examiner noted the lack of suicidal ideation.  And, the November 2011 VA examiner in further noted an appropriate thought process, the absence of delusions, and the lack of homicidal ideation, and normal communication.  

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms, including increasing problems at work.  Yet, at the August 2013 VA examination, he also reported still working as a construction manager as he had been at the November 2011 VA examination.  

Nevertheless, assuming that the Veteran has had total occupational impairment throughout the entire appeal period, he has not been shown to have total social impairment.  The Veteran described a good relationship with all his family members at the August 2013 VA examination.  Thus, it cannot be said that the Veteran has had total social impairment.  Therefore, his symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges the Veteran's GAF score of 55 at the November 2011 VA examination.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  In this case, the GAF score assigned is but one factor for consideration in a rating.  Further, the GAF score of 55 is generally consistent with the moderate symptomatology contemplated in the 50 percent evaluation and supports such an evaluation at the time of the November 2011 VA examination.  

After considering the evidence of record, the Board finds that the Veteran's symptoms most closely approximate the criteria for the 50 percent disability rating prior to August 26, 2013, and 70 percent following August 26, 2013.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any point in the appellate period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 50 percent disability rating prior to August 26, 2013, and 70 percent following August 26, 2013.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his irritability, chronic sleep impairment, difficulty concentrating, anxiety, problems at work, panic attacks, memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  

As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating, " Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD that have not been accounted for in the assigned 50 percent rating.   

Additionally, the Board finds that the Veteran does not exhibit other related factors provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that he has required frequent hospitalizations for PTSD, nor that his PTSD has caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Veteran actually denied any history of hospitalization or mental health treatment of any kind at both the November 2011 and August 2013 VA examinations.  He also has been working as a construction manager since three years prior to the November 2011 VA examination, and still held that job at the time of the August 2013 VA examination.  Hence, the preponderance of the evidence weighs against a finding that the Veteran's service-connected PTSD causes frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").   Significantly, the Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability rating.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

Lastly, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was not raised by the Veteran or evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran alleged that his PTSD impacts his job, specifically with regard to irritability at work, he has not contended that he was not able to work during the appellate period, nor does the evidence of record suggest unemployability.  The Veteran reported that he was employed at both the November 2011 and August 2013VA examinations.  Further, the Veteran has not otherwise raised the issue of TDIU either through a formal application or lay statements.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised.  See Rice, 22 Vet. App. at 453-54.



ORDER

An evaluation in excess of 50 percent for PTSD prior to August 26, 2013, is denied.

An evaluation in excess of 70 percent for PTSD following August 26, 2013, is denied.


REMAND

At his May 2013 DRO hearing, the Veteran reported an in-service injury to his lower back and right wrist when he fell six feet off a ladder while working on aircraft.  He described leaving the flight deck to return to his quarters rather than seeking treatment.  However, he also described treatment from a Corpsman assigned to handle small injuries, and taking three to four days of rest to recover.  The Veteran underwent an August 2013 VA examination, and the examiner offered negative opinions based on the lack of treatment in-service for these injuries.  However, the examiner did not consider the Veteran's lay description of these injuries and the treatment by a Corpsman at the DRO hearing.  Therefore, remand is required for a new VA examination.  

Moreover, the Veteran also reported treatment with a chiropractor and a May 2013 one-time evaluation at the Tulsa VA Outpatient Clinic (OPC) during the DRO hearing.  There are no chiropractic or VA treatment records available in either VBMS or Virtual VA.  Remand is also required to assist the Veteran's in obtaining these chiropractic treatment records and to obtain the VA treatment records.  

Finally, the Veteran underwent a November 2011 VA examination for his claim of entitlement to service connection for erectile dysfunction.  However, that examiner found no diagnosis and no treatment for erectile dysfunction.  However, in May 2013, the Veteran submitted private lab work and treatment records showing low testosterone levels and B-12 injections from March 2011 through May 2011.  The November 2011 VA examiner necessarily had no opportunity to review those treatment records, as they were not available at the time of his examination.  Therefore, the Board finds that remand is required for a new VA examination for this issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for a lower back disorder, a right wrist disorder, and erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from any chiropractor and the Coweta Medical Group.  

The AOJ should also obtain any outstanding VA medical records, including from the Tulsa OPC for treatment since May 2013.  

2.  After obtaining any outstanding VA or private treatment records, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed lower back and right wrist disorders.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that any current disability manifested by a lower back disorder or a right wrist disorder had its clinical onset during service or is otherwise due to an event or incident of that service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider the Veteran's May 2013 DRO hearing testimony that he sustained injuries to his lower back and right wrist when he fell off a ladder in-service, and that he further sought treatment for these injuries from a Corpsman.  The examiner should also consider any VA or private chiropractic treatment records or other pertinent evidence obtained on remand.  Such consideration must be noted by the examiner.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3.  After obtaining any outstanding VA or private treatment records, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed erectile dysfunction.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  
After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that any current disability manifested by erectile dysfunction had its clinical onset during service or is otherwise due to an event or incident of that service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider the Coweta Medical Group treatment records, showing low testosterone levels in March 2011 lab work treated with B-12 injections from March 2011 through May 2011 and any other pertinent VA or private treatment records obtain on remand.  Such consideration must be noted by the examiner.

The examiner should also opine as to whether it is at least as likely as not that any current erectile dysfunction is either caused by or permanently aggravated by the Veteran's service-connected PTSD.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider the Veteran's September 2011 claim and May 2013 DRO testimony asserting that he his erectile dysfunction is due to his service-connected PTSD.  Such consideration must be noted by the examiner.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


